Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on April 26, 2021 for the patent application 17/240,023.   Claims 1 – 20 are pending in the application.


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on April 26, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to an apparatus Claim 10 and computer readable claim 17.  Claim 1 recites the limitations of:

( A ) a first mobile terminal comprising a first processor comprising hardware; and 
( B ) a server comprising a second processor comprising hardware, wherein the first processor is configured to output, to the server, attendance information indicating that a user attends an event requiring a participation fee, and 
( C ) a settlement request for the participation fee using electronic money deposited into an electronic wallet, and 
( D ) the second processor is configured to decide the user as an attendee of the event, and 
( E ) perform settlement processing of the participation fee by the electronic money based on the attendance information and the settlement request.  

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 10 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the processors or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 10 and 17.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “settlement” and “perform” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) above in Applicant’s specification para [0023], which discloses “The first user terminal 20 includes a communication unit 21, a control unit 22, a storage unit 23, and a display unit 24. The communication unit 21, the control unit 22, and the storage unit 23 included in the first user terminal 20 are physically similar to the communication unit 11, the control unit 12, and the storage unit 13 included in the wallet server 10. The first user terminal 20 may be any terminal as long as it is a mobile terminal capable of transmitting and receiving information to and from the wallet server 10 via the network NW.“.  

Also, claim 1, limitation ( B ) above in Applicant’s specification para [0013], which discloses “A configuration of the information processing system according to the embodiment will be described with reference to FIGS. 1 and 2. As illustrated in FIG. 1, an information processing system 1 of the embodiment includes a wallet server 10, first user terminals 20, a second user terminal 30, and a settlement provider server 40.“. 

Also, claim 1, limitation ( A ), ( B ) and ( D ) above in Applicant’s specification para [0006], which discloses “According to one aspect of the present disclosure, there is provided an information processing system including: a first mobile terminal including a first processor including hardware; and a server including a second processor including hardware, wherein the first processor is configured to output, to the server, attendance information indicating that a user attends an event requiring a participation fee, and a settlement request for the participation fee using electronic money deposited into an electronic wallet, and the second processor is configured to decide the user as an attendee of the event, and perform settlement processing of the participation fee by the electronic money based on the attendance information and the settlement request.“.  

Also, claim 1, limitation ( C ) above in Applicant’s specification para [0020], which discloses “The wallet information database 132 stores information regarding an electronic wallet of the information processing system 1 (hereinafter, referred to as "wallet information"). Examples of the wallet information include a user ID, a balance of electronic money, a deposit history of electronic money, and a use history of electronic money. In addition, the wallet information database 132 stores information regarding settlement of the wallet system (hereinafter, referred to as "settlement information"). Examples of the settlement information include a user ID, a settlement method used for settlement (for example, electronic money payment, scan payment, and code payment), and a settlement history. Note that electronic money payment is contactless settlement.“.   Similar arguments apply to claims 10 and 17.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 10 and 17 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1, 10 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 10 and 17  are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  


Dependent Claims

Dependent claims 2 – 9, 11 –16 and 18 - 20 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 9, 11 –16 and 18 - 20 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 10 and 17 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 3 – 9, 12 –16 and 19 - 20  clearly further define the abstract idea as stated above and claims 2 – 9, 11 –16 and 18 - 20 further define extra-solution activities such as displaying data and transmitting/receiving data. Furthermore, dependent claims 2 – 9, 11 –16 and 18 - 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 20 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being obvious over Kenichi Yamada et al.  (Pub. # US 2021/0304194 A1 – herein referred to as Yamada) in view of T. Thaddeus Marshall (Pub. # US 2003/0233278 A1 – herein referred to as Marshall).

Re: Claim 1, Yamada discloses an information processing system comprising: 
a first mobile terminal comprising a first processor comprising hardware (Yamada, [0033] -  The input unit 34 is configured using a touch panel. The input unit 34 may have a microphone for voice input. The display unit 35 includes a display made of liquid crystal or organic electroluminescence (EL) on its surface. A touch panel forming the input unit 34 is provided on the surface of the display. Examples of the first terminal 3 include smartphones, mobile phones, tablet terminals, wearable computers, personal computers, and car navigation systems mounted on vehicles. The program to be executed by the first terminal 3 may be provided as an application that is downloadable via the network NW.); and 
a server comprising a second processor comprising hardware, wherein the first processor is configured to output, to the server, attendance information indicating that a user attends an event requiring a participation fee (Yamada, [0008] -  A wallet system according to the present disclosure includes: a wallet server including a first processor having hardware; a first server including a second processor having hardware; and a second server including a third processor having hardware. The first processor creates, when the processor receives a creation request of group payment means for making a payment by electronic money using a first terminal and a second terminal that are associated with an organizer and a participant of a group, respectively, the group payment means in a wallet in which a plurality of payment means is registrable; and outputs a deposit request to a first server designated in the creation request, based on the registration information of the group payment means acquired from the second terminal, to a second server designated in the registration information.).  
However, Yamada does not expressly disclose:  
a settlement request for the participation fee using electronic money deposited into an electronic wallet, and 
the second processor is configured to decide the user as an attendee of the event, and 
perform settlement processing of the participation fee by the electronic money based on the attendance information and the settlement request.
In a similar field of endeavor, Marshall discloses:
a settlement request for the participation fee using electronic money deposited into an electronic wallet (Marshall, [0011] - Changes in the methods by which money and other assets are managed, transferred and otherwise altered may be desirable for a number of reasons. A variety of technologies are available that provide alternatives to cash and checks. Magnetic stripe cards and chip cards are avail­ able for a variety of specialized purposes, such as mass transit fares, telephones, parking meters and taxicabs. More widely usable digital wallets are also available. The adoption of these and other alternate payment techniques, including electronic bill payment methods, wireless toll payment techniques, wireless payment techniques, automated payment methods at check-out lines in retail locations and others would generate benefits, but many not yet be avail­ able, may be available but has progressed slowly or stopped for various reasons.), and 
the second processor is configured to decide the user as an attendee of the event (Marshall, [0329] -  In another variation of the programs described in previous filings and herein, certain issues and/or causes may be identified and made available in the program for selection by consumers from time to time as the targeted beneficiaries of the benefits generated by particular payment card use. For instance, from time to time or on a recurring basis, customers may select a particular individual, family or group to receive benefits. Examples include individuals who may need a costly operation or a family or group that may have suffered a tragedy such as a fire or for any reason to receive benefits generated through the adoption and/or use of particular payment cards. In such a case, consumers may be able to decide to donate accumulated or earned points, entries in sweepstakes drawings, prizes and other rewards into a specific fund that may be available for the benefit of a designated beneficiary or causes, efforts and programs.), and 
perform settlement processing of the participation fee by the electronic money based on the attendance information and the settlement request (Marshall, [0052] -  In another aspect of the invention, a rewards program is provided for subscribing to a plan such as a prepaid services plan, including membership in a legal services plan. For example, subscribers to plans who pay membership fees by meeting specified criteria that may include prepayment of prescribed allotments of service may receive rewards, either directly or in the form of sweepstakes entries, points that may be redeemed for items of value such as goods and services, direct discounts in lieu of points, the use of accounts to retain balances and others. One factor that may in particular possibly increase the value of rewards and/or the number of points is the renewal of participation or other continuation of involvement in a plan. All of the various methods and systems relating to incentive rewards programs described in my co-pending applications incorporated by reference above may be employed in connection with this program.).  
Therefore, in light of the teachings of Marshall, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Yamada, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing an large number of periodic and recurring payments of bills and settlements of accounts made by individuals and entities and rewards may be provided for any reason deemed desirable by program participants.

Re: Claim 2, Yamada discloses the information processing system according to claim 1, further comprising 
a second mobile terminal comprising a third processor comprising hardware (Yamada, [0033] -  The input unit 34 is configured using a touch panel. The input unit 34 may have a microphone for voice input. The display unit 35 includes a display made of liquid crystal or organic electroluminescence (EL) on its surface. A touch panel forming the input unit 34 is provided on the surface of the display. Examples of the first terminal 3 include smart­ phones, mobile phones, tablet terminals, wearable computers, personal computers, and car navigation systems mounted on vehicles. The program to be executed by the first terminal 3 may be provided as an application that is downloadable via the network NW.), 
and a first display (Yamada, [0032] -  The first terminal 3 is a terminal associated with the organizer of the group. The first terminal 3 includes a control unit 31, a communication unit 32, a storage unit 33, an input unit 34, and a display unit 35. The control unit 31, the communication unit 32, and the storage unit 33 are physically configured using the same hardware as the control unit 21, the communication unit 22, and the storage unit 23, respectively.), 
wherein, the second processor is configured to output, to the second mobile terminal, a completion notification indicating completion of attendance confirmation of the24Docket No. PTYA-19722-US,CNStatus: FINAL user to the event and payment of the participation fee after the settlement processing is completed (Yamada, [0048] -  In the first server 5, when the deposit from the second server 6 is completed, the control unit 51 updates the group information 534 (step Sll), and transmits a deposit completion notification to the wallet server 2 via the communication unit 52 (step S12). When there are two or more participants in the group, the control unit 51 transmits the deposit completion notification at the timing when the deposit for all the participants is completed.).  

Re: Claim 3, Yamada discloses the information processing system according to claim 2,
 wherein the third processor is configured to displays, on the first display, information regarding the attendee and information indicating completion of payment of the participation fee in response to the completion notification (Yamada, [0246] -  A variety of algorithms may be employed to select appropriate affiliated businesses within a selected distance, such as 1 mile, one-half mile, five miles, or other selected distance, of a mapped location, may be displayed. At this point, a message may be displayed inviting the individual to provide the personal information in exchange for a coupon or other benefit good for a limited time at one of the displayed businesses selected by the individual. The individual may then provide personal information, preferably in a web­ based form furnished on the displayed page or displayed by the web server on a new page or in a separate window after the individual clicks on the page. After the personal information is received, it may be verified through appropriate verification algorithms, e.g., to confirm that the individual's personal information is not already on file, or to confirm that a postal address may be found in the map server's database.).  
Re: Claim 4, Yamada in view of Marshall discloses the information processing system according to claim 2,
wherein the attendee is one of a plurality of invited guests invited by an organizer of a wedding ceremony (Marshall, [0244] -  The list be selected based on location information stored in a database and compared to travel destination information. The list may be presented in an appropriate manner for the interaction with the individual and the travel reservation service, e.g., on a web page, or by being read by a customer service representative on the telephone or in person. The individual may be required to provide personal information before receiving the benefit, or the benefit may be provided as an additional incentive to user the service provider's services.), 
the first mobile terminal is an invited guest terminal used by each invited guest, the second mobile terminal is an organizer terminal used by the organizer (Yamada, [0033] -  The input unit 34 is configured using a touch panel. The input unit 34 may have a microphone for voice input. The display unit 35 includes a display made of liquid crystal or organic electroluminescence (EL) on its surface. A touch panel forming the input unit 34 is provided on the surface of the display. Examples of the first terminal 3 include smart­ phones, mobile phones, tablet terminals, wearable computers, personal computers, and car navigation systems mounted on vehicles. The program to be executed by the first terminal 3 may be provided as an application that is downloadable via the network NW.), 
the first processor is configured to output, in a case where an amount of gift money as the participation fee is decided (Marshall, [0329] -  In another variation of the programs described in previous filings and herein, certain issues and/or causes may be identified and made available in the program for selection by consumers from time to time as the targeted beneficiaries of the benefits generated by particular payment card use. For instance, from time to time or on a recurring basis, customers may select a particular individual, family or group to receive benefits. Examples include individuals who may need a costly operation or a family or group that may have suffered a tragedy such as a fire or for any reason to receive benefits generated through the adoption and/or use of particular payment cards. In such a case, consumers may be able to decide to donate accumulated or earned points, entries in sweepstakes drawings, prizes and other rewards into a specific fund that may be available for the benefit of a designated beneficiary or causes, efforts and programs.), 
a settlement request for the gift money using the electronic money to the server according to the decided amount (Marshall, [0052] -  In another aspect of the invention, a rewards program is provided for subscribing to a plan such as a prepaid services plan, including membership in a legal services plan. For example, subscribers to plans who pay membership fees by meeting specified criteria that may include prepayment of prescribed allotments of service may receive rewards, either directly or in the form of sweepstakes entries, points that may be redeemed for items of value such as goods and services, direct discounts in lieu of points, the use of accounts to retain balances and others. One factor that may in particular possibly increase the value of rewards and/or the number of points is the renewal of participation or other continuation of involvement in a plan. All of the various methods and systems relating to incentive rewards programs described in my co-pending applications incorporated by reference above may be employed in connection with this program.), and 
the second processor is configured to perform settlement processing of the gift money 25Docket No. PTYA-19722-US,CN Status: FINAL by the electronic money according to the decided amount (Marshall, [0052] -  In another aspect of the invention, a rewards program is provided for subscribing to a plan such as a prepaid services plan, including membership in a legal services plan. For example, subscribers to plans who pay membership fees by meeting specified criteria that may include prepayment of prescribed allotments of service may receive rewards, either directly or in the form of sweepstakes entries, points that may be redeemed for items of value such as goods and services, direct discounts in lieu of points, the use of accounts to retain balances and others. One factor that may in particular possibly increase the value of rewards and/or the number of points is the renewal of participation or other continuation of involvement in a plan. All of the various methods and systems relating to incentive rewards programs described in my co-pending applications incorporated by reference above may be employed in connection with this program.), and 
output the completion notification including information regarding the invited guest and amount information of the gift money to the organizer terminal (Yamada, [0048] -  In the first server 5, when the deposit from the second server 6 is completed, the control unit 51 updates the group information 534 (step Sll), and transmits a deposit completion notification to the wallet server 2 via the communication unit 52 (step S12). When there are two or more participants in the group, the control unit 51 transmits the deposit completion notification at the timing when the deposit for all the participants is completed.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above. 

Re: Claim 5, Yamada discloses the information processing system according to claim 4,
wherein the invited guest terminal further includes a second display (Yamada, [0034] -  The second terminals 4 are terminals associated with the participants other than the organizer of the group. The second terminals 4 each include a control unit 41, a communication unit 42, a storage unit 43, an input unit 44, and a display unit 45. The functional configuration of the second terminals 4 is the same as the functional configuration of the first terminal 3.), and
when reading a code printed on an invitation, the first processor is configured to display invitation information to the wedding ceremony on the second display (Yamada, [0049] -  The control unit 21 of the wallet server 2 that has received the deposit completion notification from the first server 5 executes display setting to display the group pay as well as other registered payment means when a wallet screen is opened on the first terminal 3 and the second terminal 4 (step S13).).  

Re: Claim 6, Yamada discloses the information processing system according to claim 5, 
wherein the first processor is configured to display, on the second display, a screen for requesting input of the amount of the gift money in a case where attendance at the wedding ceremony is selected according to the invitation information (Yamada, [0051] -  FIG. 4 is a diagram showing a display example of the initial screen of the wallet on the display unit 35 of the first terminal 3 after the start of the group pay. As shown in FIG. 4, on an initial screen 301, a group pay icon 304 is displayed in addition to the other payment means icons 302, 303 that are selectable in the wallet. When the user touches the icon 304, the input unit 34 accepts the input and transitions to a group pay screen. The same initial screen is displayed on the display unit 45 of the second terminal 4 after the start of the group pay.).  

Re: Claim 7, Yamada discloses the information processing system according to claim 4, 
wherein the third processor is configured to display, on the first display, the information regarding the invited guest and the amount information of the gift money in 26Docket No. PTYA-19722-US,CNStatus: FINALresponse to the completion notification (Yamada, [0008] -  A wallet system according to the present disclosure includes: a wallet server including a first processor having hardware; a first server including a second processor having hardware; and a second server including a third processor having hardware. The first processor creates, when the processor receives a creation request of group payment means for making a payment by electronic money using a first terminal and a second terminal that are associated with an organizer and a participant of a group, respectively, the group payment means in a wallet in which a plurality of payment means is registrable; and outputs a deposit request to a first server designated in the creation request, based on the registration information of the group payment means acquired from the second terminal, to a second server designated in the registration information.).  

Re: Claim 8, Yamada discloses the information processing system according to claim 4,
wherein the second processor is configured to calculate points corresponding to an amount of gift money for each of the plurality of invited guests (Yamada, [0030] - The group information 234 is information about a group composed of a plurality of users. The group information 234 includes user information of an organizer and participants of the group, information on a server that settles payments by electronic money using a group payment method shared within the group, and information on initial collection amount and a surcharge amount collected from the organizer and the participants of the group, information on a server registered by the participants in the group to process deposits and withdrawals with the payment server in the group payment method, and balance information of the group payment method.), and 
impart, in a case where scheduled end time of the wedding ceremony has passed, the points calculated for each of the plurality of invited guests to each invited guest as points usable as electronic money of the electronic wallet (Yamada, [0030] -  The group information 234 also includes information that partially overlaps with the wallet information 232. Hereinafter, the group payment method will be referred to as a "group pay". In addition, the organizer and the participants of the group are collectively referred to as members of the group.).  

Re: Claim 9, Yamada discloses the information processing system according to claim 8,
wherein the second processor is configured to output a return notification indicating that the points have been imparted to the invited guest terminal in a case where the impartment of the points is completed (Yamada, [0008] -  A wallet system according to the present disclosure includes: a wallet server including a first processor having hardware; a first server including a second processor having hardware; and a second server including a third processor having hardware. The first processor creates, when the processor receives a creation request of group payment means for making a payment by electronic money using a first terminal and a second terminal that are associated with an organizer and a participant of a group, respectively, the group payment means in a wallet in which a plurality of payment means is registrable; and outputs a deposit request to a first server designated in the creation request, based on the registration information of the group payment means acquired from the second terminal, to a second server designated in the registration information.), and 
the first processor is configured to enable a settlement request by the electronic wallet according to the points in response to the return notification (Yamada, [0072] -  The control unit 21 of the wallet server 2 that has received the settlement completion notification from the second server 6 updates the group information 234 (step S57), and transmits the settlement completion notification to the first terminal 3 and the second terminal 4 (step S58).).  

Re: Claim 10, Claim 10 is an apparatus claim corresponding to system claim 1.  Therefore, claim 10 is analyzed and rejected as previously discussed with respect to claims 1.

Re: Claim 11, Claim 11 is an apparatus claim corresponding to system claim 2.  Therefore, claim 11 is analyzed and rejected as previously discussed with respect to claims 2.

Re: Claim 12, Claim 12 is an apparatus claim corresponding to system claim 4.  Therefore, claim 12 is analyzed and rejected as previously discussed with respect to claims 4.

Re: Claim 13, Yamada discloses the server according to claim 12, 
wherein the processor is configured to calculate points corresponding to an amount of gift money for each of the plurality of invited guests (Yamada, [0068] -  In the wallet server 2 that has received the settlement request, the control unit 21 calculates a settlement amount based on the balance included in the group information 234 (step S52). Specifically, the control unit 21 calculates a uniform settlement amount for each member of the group.), and
impart, in a case where scheduled end time of the wedding ceremony has passed (Yamada, [0069] -  After that, the control unit 21 transmits a settlement instruction to the first server 5 via the communication unit 22 (step S53). The settlement instruction above includes information on the settlement amount.), 
the points calculated for each of the plurality of invited guests to each invited guest as points usable as electronic money of the electronic wallet (Yamada, [0080] -  According to the embodiment of the present disclosure described above, when the first terminal receives the creation request of the group pay for making a payment by the electronic money using the first terminal and the second terminal that are respectively associated with the organizer and the participant of the group, the group pay is created in the wallet and the deposit request to the first server designated based on the creation request is transmitted to the second server designated in the registration information based on the registration information of the group pay received from the second terminal. Therefore, payment when more than one person act in a group can be easily made using the group pay.).  

Re: Claim 14, Yamada discloses the server according to claim 13, 
wherein the processor is configured to output a return notification indicating that the points have been imparted to the invited guest terminal in a case where the impartment of the points is completed (Yamada, [0008] -  A wallet system according to the present disclosure includes: a wallet server including a first processor having hardware; a first server including a second processor having hardware; and a second server including a third processor having hardware. The first processor creates, when the processor receives a creation request of group payment means for making a payment by electronic money using a first terminal and a second terminal that are associated with an organizer and a participant of a group, respectively, the group payment means in a wallet in which a plurality of payment means is registrable; and outputs a deposit request to a first server designated in the creation request, based on the registration information of the group payment means acquired from the second terminal, to a second server designated in the registration information.).  

Re: Claim 15, Yamada discloses the server according to claim 14, 
wherein the processor is configured to specify information regarding a return gift for which the points are usable and specify points required to exchange for the return gift in a case where there is a use request of points imparted to the invited guest as a return (Yamada, [0072] -  The control unit 21 of the wallet server 2 that has received the settlement completion notification from the second server 6 updates the group information 234 (step S57), and transmits the settlement completion notification to the first terminal 3 and the second terminal 4 (step S58).).  

Re: Claim 16, Yamada discloses the server according to claim 15, 
wherein the processor is configured to subtract the points used to 29Docket No. PTYA-19722-US,CN Status: FINAL exchange for the return gift from the points imparted to the invited guest when exchanging the points and the return gift (Yamada, [0068] -  In the wallet server 2 that has received the settlement request, the control unit 21 calculates a settlement amount based on the balance included in the group information 234 (step S52). Specifically, the control unit 21 calculates a uniform settlement amount for each member of the group.).  

Re: Claim 17, Claim 17 is an apparatus claim corresponding to system claim 1 and apparatus claim 10.  Therefore, claim 17 is analyzed and rejected as previously discussed with respect to claims 1 and 10.

Re: Claim 18, Claim 18 is an apparatus claim corresponding to system claim 2 and apparatus claim 11.  Therefore, claim 18 is analyzed and rejected as previously discussed with respect to claims 2 and 11.

Re: Claim 19, Yamada in view of Marshall discloses the non-transitory computer-readable recording medium according to claim 18, 
wherein 30Docket No. PTYA-19722-US,CN Status: FINAL the attendee is one of a plurality of invited guests invited by an organizer of a wedding ceremony (Marshall, [0329] -  In another variation of the programs described in previous filings and herein, certain issues and/or causes may be identified and made available in the program for selection by consumers from time to time as the targeted beneficiaries of the benefits generated by particular payment card use. For instance, from time to time or on a recurring basis, customers may select a particular individual, family or group to receive benefits. Examples include individuals who may need a costly operation or a family or group that may have suffered a tragedy such as a fire or for any reason to receive benefits generated through the adoption and/or use of particular payment cards. In such a case, consumers may be able to decide to donate accumulated or earned points, entries in sweepstakes drawings, prizes and other rewards into a specific fund that may be available for the benefit of a designated beneficiary or causes, efforts and programs.), 
the program causes the processor to execute performing settlement processing of the gift money using the electronic money according to an amount of gift money decided for each invited guest terminal used by each invited guest (Marshall, [0052] -  In another aspect of the invention, a rewards program is provided for subscribing to a plan such as a prepaid services plan, including membership in a legal services plan. For example, subscribers to plans who pay membership fees by meeting specified criteria that may include prepayment of prescribed allotments of service may receive rewards, either directly or in the form of sweepstakes entries, points that may be redeemed for items of value such as goods and services, direct discounts in lieu of points, the use of accounts to retain balances and others. One factor that may in particular possibly increase the value of rewards and/or the number of points is the renewal of participation or other continuation of involvement in a plan. All of the various methods and systems relating to incentive rewards programs described in my co-pending applications incorporated by reference above may be employed in connection with this program.), and 
transmitting the completion notification including information regarding the invited guest and amount information of the gift money to the organizer terminal used by the organizer (Yamada, [0008], [0048] -  A wallet system according to the present disclosure includes: a wallet server including a first processor having hardware; a first server including a second processor having hardware; and a second server including a third processor having hardware. The first processor creates, when the processor receives a creation request of group payment means for making a payment by electronic money using a first terminal and a second terminal that are associated with an organizer and a participant of a group, respectively, the group payment means in a wallet in which a plurality of payment means is registrable; and outputs a deposit request to a first server designated in the creation request, based on the registration information of the group payment means acquired from the second terminal, to a second server designated in the registration information.).  The rationale for support of motivation, obviousness and reason to combine see claim 17 above. 

Re: Claim 20, Yamada discloses the non-transitory computer-readable recording medium according to claim 19, 
wherein the program causes the processor to execute calculating points corresponding to an amount of gift money for each of the plurality of invited guests (Yamada, [0068] -  In the wallet server 2 that has received the settlement request, the control unit 21 calculates a settlement amount based on the balance included in the group information 234 (step S52). Specifically, the control unit 21 calculates a uniform settlement amount for each member of the group.), and 
imparting the points calculated for each of the plurality of invited guests to each invited guest as points usable as electronic money of the electronic wallet in a case where scheduled end time of the wedding ceremony has passed (Yamada, [0080] -  According to the embodiment of the present disclosure described above, when the first terminal receives the creation request of the group pay for making a payment by the electronic money using the first terminal and the second terminal that are respectively associated with the organizer and the participant of the group, the group pay is created in the wallet and the deposit request to the first server designated based on the creation request is transmitted to the second server designated in the registration information based on the registration information of the group pay received from the second terminal. Therefore, payment when more than one person act in a group can be easily made using the group pay.).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696